DETAILED ACTION
Status of the Claims
1. Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Nagata et al. (US 2018/0003669) et al. teach a gas sensor comprising a sensor element 10 extending in an axial direction, having an approximately rectangular cross section, a metal terminal member 20 in direct contact with the electrode pad for electrical connection, a separator 90 formed of ceramic having an element hole 90v  that extends therethrough in the axial direction (see Fig 1 and [0043]), the separator has an end surface and recess regions 90r recessed from the end surface and including the element hole, a pair of first regions 90h1 and a second pair of regions 90 h2 (see Fig 5 and [0081][0085]). Nagata et al. do not teach the recess regions 90r are present in all the first regions and second regions located around the sensor element and the total number of which is four and wherein a relation of S2/S1≥ 0.5 is satisfied as recited in claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759